IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs February 5, 2014

            STATE OF TENNESSEE v. COBY CURTIS HARRISON

                  Appeal from the Circuit Court for Weakley County
                    No. 2011-CR09 William B. Acree, Jr., Judge


                No. W2013-01596-CCA-R3-CD - Filed March 19, 2014


The defendant, Coby Curtis Harrison, admitted to violating his probation and now appeals
the trial court’s order requiring him to serve the remainder of his three-year sentence for
aggravated assault in confinement. We affirm the judgment of the trial court in accordance
with Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.

 Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed Pursuant to Rule 20,
                     Rules of the Court of Criminal Appeals.

J OHN E VERETT W ILLIAMS, J., delivered the opinion of the Court, in which A LAN E. G LENN
and C AMILLE R. M CM ULLEN, JJ., joined.

Lloyd R. Tatum, Henderson, Tennessee, for the appellant, Coby Curtis Harrison.

Robert E. Cooper, Jr., Attorney General and Reporter; Meredith Devault, Senior Counsel;
Thomas A. Thomas, District Attorney General; and Kevin McAlphin, Assistant District
Attorney General, for the appellee, State of Tennessee.

                              MEMORANDUM OPINION

       On February 24, 2011, the defendant pled guilty to aggravated assault, a Class C
felony. He received an effective three-year sentence, with four months to be served in jail
and the remainder to be served on probation. After a hearing in which the defendant
admitted to violating the terms of his probation, the trial court revoked his probation and
ordered that he serve the remainder of his sentence in incarceration. The trial court noted
that the defendant violated Rules 1, 5, and 6 of his probation when he was charged with
aggravated burglary, fled to Texas without informing his probation officer, and failed to turn
himself in when charged with aggravated burglary. The aggravated burglary charge was
ultimately dismissed the day before the defendant’s probation violation hearing. The
defendant contends that the trial court erred in completely revoking his probation and
requests that the court instead reinstate his probation and transfer it to the state of Texas so
he may resume operating his small business. The trial court obtained jurisdiction when the
defendant was extradited from the state of Texas back to the state of Tennessee.

       A trial court has the discretion to revoke probation if it finds by a preponderance of
the evidence that a defendant violated the conditions of probation. See T.C.A. §§ 40-35-310,
-311(e) (2010); State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001). If the trial court does find
by a preponderance of the evidence that the defendant has violated the conditions of
probation, the court is granted the authority to: (1) order confinement; (2) order execution of
the sentence as originally entered; (3) return the defendant to probation on appropriate
modified conditions; or (4) extend the defendant’s probationary period by up to two years.
T.C.A. §§ 40-35-308(a), -308(c), -310, -311(e)(1). “The proof of a probation violation need
not be established beyond a reasonable doubt, but it is sufficient if it allows the trial judge
to make a conscientious and intelligent judgment.” State v. Harkins, 811 S.W.2d 79, 82
(Tenn. 1991).

        Appellate courts have a limited scope of review when a defendant challenges a
probation revocation. This court will not disturb the judgment of the trial court “unless it
appears that there has been an abuse of discretion.” Id. A trial judge abuses his or her
discretion only if there is “no substantial evidence to support the conclusion of the trial court
that a violation of the conditions of probation occurred.” Shaffer, 45 S.W.3d at 554 (Tenn.
2001).

       The evidence contained in this record shows that the defendant admitted he violated
the terms of his probation. The terms of the defendant’s probation stated that he would obey
the laws of the United States and any state where he may be, that he would inform his
probation officer of any change in residence, and that he would carry out all lawful
instructions of the probation officer. The defendant began serving his probation on March
19, 2012.

        The record indicates that the defendant was then charged with aggravated burglary on
April 14, 2012, violating Rule 1 of his probation. The record further shows the probation
officer filed a probation violation report on April 19, 2012, stating that the defendant ignored
the April 18, 2012, instruction of the probation officer to turn himself in on the aggravated
burglary charge, violating Rule 6 of his probation. On May 19, 2012, the defendant was
arrested in Ector County,Texas, and charged with providing false identification and evading
arrest, both misdemeanors. On June 27, 2012, the defendant pled guilty to the charges and
received community supervision.



                                               -2-
       A second probation violation report was filed on October 12, 2012, alleging that the
defendant violated Rule 5 of his probation when he moved from his approved Tennessee
residence without the permission or prior knowledge of his probation officer. On December
21, 2012, the Tennessee Department of Correction learned of the defendant’s arrests in
Texas, and the defendant was subsequently extradited to the state of Tennessee for an
evidentiary probation violation hearing.

       Based on the testimony of the defendant and Tennessee Department of Correction
Officer Kevin Sandifer, the trial court found that the defendant violated the terms of his
probation and sentenced the defendant to serve the remainder of his sentence in incarceration.
Having properly concluded that a violation had occurred, the trial court was statutorily
authorized to order incarceration. Thus, we conclude that the trial court neither erred nor
abused its discretion when it revoked the defendant’s probation and ordered that the
defendant serve his sentence in incarceration.

       It appearing that the evidence does not preponderate against the trial court’s findings
and that this opinion would have no precedential value, the judgment of the trial court is
affirmed pursuant to Rule 20 of the Rules of the Tennessee Court of Criminal Appeals.




                                                   _________________________________
                                                   JOHN EVERETT WILLIAMS, JUDGE




                                             -3-